Citation Nr: 0638393	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 until May 
1974, including a tour of duty in the Republic of Vietnam 
from November 1967 until November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A review of the record discloses the veteran applied for 
entitlement to service connection for a head injury due to an 
automobile accident, weakness in the right side, a low back 
condition and headaches.  The RO has not adjudicated these 
claims.  As such, these issues are REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that further 
development is necessary.  Specifically, VA's duty to assist 
has not been satisfied.  A PTSD stressor questionnaire was 
completed by the veteran and received by the RO in August 
2002.  In this questionnaire, the veteran reported he served 
in the Army and related three stressors.  The first involved 
the Tet Offensive with exposure to rockets, firefights and 
mortars.  The second concerned a convoys through rubber 
plantations from Nha Trang to Camron Bay and the third was 
described as a firefight at night at Hon Tre Island off Nha 
Trang while the veteran was there repairing equipment.  The 
veteran reported the date of the Tet offensive was February 
1968 and described the location as Camp McDermott (Nha 
Trang).  He indicated he was with the 459th Signal Battalion, 
21st Signal Group.  He did not provide further dates or the 
names of any other people involved.

In its April 2003 decision, the RO indicated the veteran had 
not provided sufficient detail for it to search to 
corroborate stressors.  In his May 2003 Notice of 
Disagreement, the veteran asserted the RO did not attempt to 
corroborate any of the stressors he reported.  Subsequently, 
the veteran submitted additional medical records and provided 
testimony at a Board hearing in October 2006.  The RO has not 
attempted to verify any of the veteran's stressors.

During the September 2002 VA examination, the veteran 
described a memory of the February 1968 Tet Offensive when an 
enemy tried to overrun them resulting in firefights.  The 
veteran reported losing many friends in this area.  A January 
2003 VA outpatient record documented four different stressors 
concerning the veteran's service in Vietnam.  The first was a 
convoy run out of Cam Rahn Bay.  The veteran reported this 
convoy was fired upon while it was at a rubber plantation 
causing casualties.  The second was another convoy when the 
truck in which he was riding hit a mine and the driver was 
killed.  The third was described as the 1968 Tet Offensive in 
Nha Trang.  The veteran reported 20-25 men had gone to the 
beach during a stand down mode.  The base was hit in a large 
assault and several of the men were killed.  The last 
described was experiencing firefights while on patrol with 
the Special Forces whom he was attached to for communications 
purposes.

During the Board hearing, the veteran provided additional 
dates and details concerning the stressors.  He related that 
he was assigned to the 459th Signal Battalion, Alpha Company 
at Nha Trang.  He explained the primary stressor was his 
involvement in the Tet offensive in January or February 1968.  
The veteran reported they were in the bunkers in the early 
morning and were fired upon.  The veteran indicated he often 
had to go to a relay site upon the top on the mountain on Mon 
Tre Island to maintain, fix, and repair equipment.  The 
veteran indicated there were times when he was there that the 
site was attacked and he had to grab a weapon and get onto 
the fence line with others to defend the area.  He reported 
this occurred around January or February 1968.  Finally, the 
veteran described his convoy between Cam Rahn Bay and Nha 
Trang hitting a land mine and killing the driver.  The 
veteran indicated he was not sure if the driver was part of 
his unit.  He indicated this incident also occurred around 
January or February 1968.  

The veteran's service personnel records confirm his period of 
service in Vietnam from November 1967 until November 1968 and 
his assignment to Alpha Company of the 459th Signal 
Battalion.  The veteran's service personnel records also 
document the veteran's participation in the Vietnam 
Counteroffensive phases III through VI.  Furthermore, the 
veteran submitted an article supporting the allegation that 
the 459th Signal Battalion was under fire.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should advise the veteran 
through his representative that he should 
submit any further information relative to 
the above claimed stressors which may be 
used to attempt their corroboration.  
Specifically, the veteran should be 
requested to provide names of other people 
involved, including those injured or 
killed.  After the passage of a time 
period established by the RO/AMC, or upon 
the veteran's response, the RO/AMC should 
seek corroboration of:

	(a) An early morning attack upon Camp 
McDermott, Nha Trang in February 1968.

	(b) Any incidents of fire upon convoy 
vehicles between Nha Trang and Cam Rahn 
Bay between January and February 1968.

	(c) Whether members of Alpha Company, 
459th Battalion were stationed at Hon Tre 
Island and the existence of nighttime 
firefight on Hon Tre Island during 
December 1967 through Febrauary1968.

2.  The RO/AMC should attempt such 
corroboration with the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly the United States Armed Services 
Center for Research of Unit Records) in 
Alexandria, VA.  Any response should be 
associated with the claims file.

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






